Citation Nr: 1007517	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted service 
connection for bilateral hearing loss and assigned a 0 
percent disability evaluation, effective January 2007.  

During the course of the appeal, the Veteran's claims file 
was permanently transferred to the RO in Fort Harrison, 
Montana; hence, that RO now has jurisdiction over the claims 
on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is shown to be 
manifested, at its most limited, by no more than level I 
hearing in the right ear and level II hearing in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran contends that his service-connected bilateral 
hearing loss warrants a compensable evaluation.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule, under Diagnostic Code 6100, provides a 
table for rating purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2009).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the record indicates that the Veteran has undergone 
two audiological examinations since April 2007.  At the April 
2007 audiological evaluation provided by QTC Medical Services 
(QTC) puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
70
80
LEFT
15
15
35
70
80

Average puretone thresholds were 51.25 decibels in the right 
ear and 50 decibels in the left ear.  The Veteran had 
Maryland CNC test scores of 100 percent in both ears.  The 
examiner diagnosed the Veteran with mild to profound 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear, with 
excellent speech recognition in both ears.  

The Veteran was afforded a second audiological evaluation 
through QTC in January 2009.  Audiological testing performed 
showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
70
85
LEFT
25
30
35
75
85

Average puretone thresholds were 53.75 decibels in the right 
ear and 56.25 decibels in the left ear.  The Veteran had 
Maryland CNC test scores of 92 percent in the right tear and 
88 percent in the left ear.  

The Veteran's two audiological tests conducted since 2007 
show some fluctuations in the threshold levels.  The 
audiological tests, however, do no indicate that the Veteran 
is entitled to an increased evaluation.  Based upon the 
results of the April 2007 audiological examination, from 
Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived 
for the right ear and a Roman numeral I is derived for the 
left ear.  Thus, neither is the "better ear."  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.  
Similarly, based upon the January 2009 results, a Roman 
numeral I is derived for the right ear and a Roman numeral II 
is derived for the left ear.  A noncompensable evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
the applicable rows with the applicable columns.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable schedular rating.  
Thus, the evidence does not support a finding of a 
compensable evaluation.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the Veteran's service-
connected bilateral hearing loss as the audiometric results 
of both of these evaluations did not show puretone thresholds 
of loss of 55 decibels or greater in the four relevant 
frequencies for either ear.  The provisions of 38 C.F.R. § 
4.86(b) are also not applicable as the Veteran's hearing loss 
is not shown to manifest 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hz.  

The Board notes that the Veteran submitted a December 2008 
private audiological evaluation; however, it has not been 
accorded probative value.  Although it appears that the 
audiological evaluation was conducted in accordance with the 
Maryland CNC Test, the actual puretone thresholds were not 
written out, and only the average puretone thresholds were 
recorded.  However, even if the Board uses the stated average 
puretone thresholds and Maryland CNC test scores, the Veteran 
does not warrant a compensable rating for his service-
connected bilateral hearing loss.  According to the December 
2008 private audiological report, the Veteran's puretone 
average is 53 decibels for both ears, and he has a Maryland 
CNC test scores of 88 percent in the right ear and 84 percent 
in the left ear.  From Table VI of 38 C.F.R. § 4.85, a Roman 
numeral II is derived for the right ear and a Roman numeral 
II is derived for the left ear.  A noncompensable evaluation 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column I.  Therefore, a compensable rating is not 
warranted for the Veteran's bilateral hearing loss.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone thresholds meet the criteria for a higher 
rating.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.  

The audiological evaluations do not show that the Veteran 
warrants a compensable evaluation; therefore, the Board finds 
no basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson and Hart, supra.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  The Veteran has not required frequent 
hospitalization due to his bilateral hearing loss.  Moreover, 
marked interference with employment has not been shown.  In 
the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.  

The Board is aware of the Veteran's multiple complaints about 
not being able to hear well.  The Board also acknowledges two 
May 2008 statements submitted by the Veteran's son and a 
friend, attesting to the Veteran's hearing disability; 
however, it must be reiterated that disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
There was no indication that the audiological evaluations 
produced test results which were invalid.  Nevertheless, the 
clinical findings establish that the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss.  Therefore, the benefit-of-the-doubt rule is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

II.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
The claim for an increased rating arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for bilateral hearing loss.  In this 
case, the Veteran was provided a VCAA letter in January 2007 
which informed him of the evidence necessary to substantiate 
a claim for service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from April 
2007 to July 2009, and private treatment records dated July 
2005 to May 2009.  The Veteran was also provided with VA 
examinations through QTC Medical Services in connection with 
his claim for an increased rating, which are found to be 
adequate for rating purposes.  The examiners reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided a conclusion with supportive 
rationale.  The Board finds that the VA examination reports 
are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


